DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffitt et al. (US 2009/0118787; hereinafter “Moffitt”).
Regarding claim 1, Moffitt teaches a method  comprising: sensing, by sensing circuitry of an implantable medical device and via a plurality of electrodes, a first plurality of electrical signals at each position of a plurality of different positions of a brain of the patient, wherein the first plurality of electrical signals result from a source of oscillations within the brain of the patient (e e.g. Abstract, ¶¶ 10, 19, etc.– brain signals sensed by the array including those in the oscillating beta frequency band); sensing, by the sensing circuitry of the IMD and via the plurality of electrodes, a second plurality of electrical signals at each position of at least a subset of the plurality of different positions of the brain of the patient, wherein the second plurality of electrical signals are responsive to delivery of electrical stimulation according to each of a plurality of different values of at least one therapy parameter to each position of the at least the subset of the plurality of different positions (e.g. ¶¶ 14 – where a locus is picked for stimulation); determining, by processing circuitry and based on the sensed first plurality of electrical signals and the sensed second plurality of electrical signals, one or more therapy parameter values; and controlling, by the processing circuitry, stimulation circuitry of the IMD to deliver therapy to the brain of the patient according to the determined one or more therapy parameter values (e.g. ¶¶ 22, 52, 85, etc. – where external circuitry may be employed for further analysis of the signals and adjustment of the locus or stimulation parameters as necessary).
Regarding claim 12, Moffitt discloses an implantable medical device (IMD) comprising: a plurality of electrodes disposed on a lead (e.g. Fig. 1, #26); stimulation circuitry (e.g. Fig. 1, #14); sensing circuitry configured to: sense, via the plurality of electrodes, a first plurality of electrical signals at each position of a plurality of different positions of a brain of the patient, wherein the first plurality of electrical signals result from a source of oscillations within the brain of the patient (e.g. Abstract, ¶¶ 10, 19, etc.– brain signals sensed by the array including those in the oscillating beta frequency band); and sense, via the plurality of electrodes, a second plurality of electrical signals at each position of at least a subset of the plurality of different positions of the brain of the patient, wherein the second plurality of electrical signals are responsive to delivery, by the stimulation circuitry, of electrical stimulation according to each of a plurality of different values of at least one therapy parameter to each position of the at least the subset of the plurality of different positions (e.g. ¶¶ 14 – where a locus is picked for stimulation); and processing circuitry configured to: determine, based on the sensed first plurality of electrical signals and the sensed second plurality of electrical signals, one or more therapy parameter values and control the stimulation circuitry to deliver therapy to the brain of the patient according to the determined one or more therapy parameter values (e.g. ¶¶ 22, 52, 85, etc. – where external circuitry may be employed for further analysis of the signals and adjustment of the locus or stimulation parameters as necessary).
Regarding claim 20, Moffitt discloses a system comprising: an implantable medical device (IMD) comprising: a plurality of electrodes disposed on a lead (e.g. Fig. 1, #26); stimulation circuitry (e.g. Fig. 1, #14); sensing circuitry configured to: sense, via the plurality of electrodes, a first plurality of electrical signals at each position of a plurality of different positions of a brain of the patient, wherein the first plurality of electrical signals result from a source of oscillations within the brain of the patient (e.g. Abstract, ¶¶ 10, 19, etc.– brain signals sensed by the array including those in the oscillating beta frequency band); and sense, via the plurality of electrodes, a second plurality of electrical signals at each position of at least a subset of the plurality of different positions of the brain of the patient, wherein the second plurality of electrical signals are responsive to delivery, by the stimulation circuitry, of electrical stimulation according to each of a plurality of different values of at least one therapy parameter to each position of the at least the subset of the plurality of different positions (e.g. ¶¶ 14 – where a locus is picked for stimulation); and an external programmer comprising processing circuitry configured to: determine, based on the sensed first plurality of electrical signals and the sensed second plurality of electrical signals, one or more therapy parameter values and control the stimulation circuitry to deliver therapy to the brain of the patient according to the determined therapy parameter values (e.g. ¶¶ 22, 52, 85, etc. – where external circuitry may be employed for further analysis of the signals and adjustment of the locus or stimulation parameters as necessary).
Regarding claims 2 and 13, Moffitt discloses the first plurality of electrical signals and the second plurality of electrical signals comprise local field potentials (e.g. ¶¶ 74 – “electrode field potential”).
Regarding claims 3 and 14, Moffitt discloses the source of oscillations within the brain of the patient comprise a source of oscillations within a Beta frequency band (e.g. ¶¶ 19).
Regarding claims 4 and 15, Moffitt discloses the source of oscillations within the brain of the patient comprise a source of oscillations within a frequency band greater than or equal to about 10 Hertz and less than or equal to about 30 Hertz (e.g. ¶¶ 19 – where the micro, beta, gamma band frequencies would fall within the range of about 10-30 Hz).
Regarding claims 5 and 16, Moffitt discloses determining one or more therapy parameter values of a plurality of therapy parameter values that suppress the oscillations within the brain of the patient by a greater amount relative to other therapy parameter values of the plurality of therapy parameter values (e.g. ¶¶ 44-47 – where the patient’s dysfunction is treated to suppress the specific oscillation frequency as needed).
Regarding claims 6 and 17, Moffitt discloses determining, based on the sensed first plurality of electrical signals and the sensed second plurality of electrical signals, a therapy target definition that defines a spatial characteristic of the source of oscillations within the brain of the patient; and determining, based on the therapy target definition, the one or more therapy parameter values (e.g. ¶¶ 46 – where the parameter values are adjusted based on the target definition for the patient’s dysfunction).
Regarding claims 7 and 18, Moffitt discloses the spatial characteristic of the source of oscillations within the brain of the patient comprises at least one of a size, a shape, a volume, an origin or a location of the source of oscillations within the brain of the patient (e.g. Figs 3C/D – shows a location targeted).
Regarding claim 8s and 19, Moffitt discloses determining, based on the sensed first plurality of electrical signals and the sensed second plurality of electrical signals, the one or more therapy parameter values comprises: comparing the sensed first plurality of electrical signals to the sensed second plurality of electrical signals; and determining, based on the comparison, the one or more therapy parameter values.
Regarding claim 9, Moffitt discloses the IMD comprises the processing circuitry (e.g. ¶¶ 75).
Regarding claim 10, Moffitt discloses an external programmer comprises the processing circuitry (e.g. ¶¶ 18).
Regarding claim 11, Moffitt discloses the one or more therapy parameter values comprise one or more of a stimulation amplitude value, a frequency value, or a pulse width value (e.g. ¶¶ 6, 19-22, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792